DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This Patent Application claims priority to U.S. Provisional Patent Application No. 63/007,299 entitled "CONTEXT UPDATES FOR MULTI-LINK DEVICES" and filed on 04/08/2020, and to U.S. Provisional Patent Application No. 63/075,816 entitled "CONTEXT UPDATES FOR MULTI-LINK DEVICES" and filed on 09/08/2020, all of which are assigned to the assignee hereof. The disclosures of all prior Applications are considered part of and are incorporated by reference in this Patent Application.

       Claims status
3.	This office action is a response to an application filed on 07/21/2022 in which claims 1-30 are pending for examination.
Based on the Preliminary Amendment filed on 07/21/2022, the listing of claims replace all prior versions, and listings, of claims in the application.

                                                   Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 09/21/2021, 11/09/2021 and 08/12/2022.
                                                                

       Drawings
5.	The Examiner contends that the drawings submitted on 04/07/2021 are acceptable for examination proceedings.

  Double Patenting
6.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-30 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-30 of Publication No.(US 2021/0321410 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and Publication No.(US 2021/0321410 A1) both disclose the method of implementing by access point relates generally to wireless communication, and more specifically, to indications of critical updates for communication links associated with multi-link devices (MLDs). This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented. (please see below the mapping of claims; the table below shows only example of claim 1 is anticipated by claim 1 of Publication No.(US 2021/0321410 A1)).
Claim
Instant Application No. 17/224,979 (limitations)
Publication No.(US 2021/0321410 A1) (limitations)
Claim
1
A method for wireless communication performed by an access point (AP) multi-link device (MLD) including a first AP associated with a first communication link of the AP MLD and including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD, the method comprising: 
generating a frame by the first AP of the AP MLD, the frame including: 
a first change sequence field indicating a presence or absence of a critical update to one or more operation parameters for the first AP of the AP MLD; and 
one or more secondary change sequence fields each associated with a respective secondary AP of the one or more secondary APs of the AP MLD and indicating a presence or absence of a critical update to one or more operation parameters for the respective secondary AP; and transmitting the frame over the first communication link of the AP MLD.
 A method for wireless communication performed by an access point (AP) multi-link device (MLD) including a first AP associated with a first communication link of the AP MLD and including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD, the method comprising: 
generating a frame by the first AP of the AP MLD, the frame including: 
a first change sequence field carrying a value of the most-recent critical update for the first AP of the AP MLD; one or more secondary change sequence fields carrying values of the most-recent critical updates for the one or more respective secondary APs of the AP MLD; and 
a critical update flag subfield carrying an indication of a change in value of at least one of the one or more secondary change sequence fields; and transmitting the frame over the first communication link of the AP MLD.
1
































Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 2, 4, 5, 6, 7, 8, 10, 11, 13, 14, 15, 16, 17, 18, 19, 20, 22, 23, 25, 26, 27, 28, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0051574 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/886,826 filed on 08/14/2019; and 62/892,451 filed on 08/27/2019), hereinafter “Chu” in view of Kim et al. (US 2015/0282157 A1), hereinafter “Kim”.
Regarding claim 1, Chu discloses a method for wireless communication performed by an access point (AP) multi-link device (MLD) including a first AP associated with a first communication link of the AP MLD and including one or more secondary APs associated with one or more respective secondary communication links of the AP MLD (Fig. 5, AP MLD (i.e., multi-link AP entity) or STA MLD (i.e., multi-link STA entity) transmits or receives using one of a plurality of links or channels), the method comprising: 
generating a frame by the first AP of the AP MLD (paragraphs [0017], [0024], [0041], [0042], announcing information for multiple links using one management frame), the frame including: 
a first change sequence field indicating a presence or absence of a critical update to one or more operation parameters (paragraphs [0017], [0024], [0041], [0042], updated parameter (e.g., updated bandwidth, updated transmit/receive number of spatial streams (NSS), or updated number of space-time streams (NSTS))) for the first AP of the AP MLD (paragraphs [0017], [0024], [0041], [0042], reporting AP); and 
one or more secondary change sequence fields each associated with a respective secondary AP of the one or more secondary APs of the AP MLD (paragraphs [0017], [0024], [0041], [0042], affiliated reported APs) and indicating a presence or absence of a critical update to one or more operation parameters (paragraphs [0017], [0024], [0041], [0042], updated parameter (e.g., updated bandwidth, updated transmit/receive number of spatial streams (NSS), or updated number of space-time streams (NSTS))) for the respective secondary AP (paragraphs [0017], [0024], [0041], [0042], reported AP); and 
transmitting the frame over the first communication link of the AP MLD (paragraphs [0017], [0024], Beacon frame transmitted in a reporting link (e.g., link L1) carries a portion of the information for a reported link (e.g., L2) or a unicast Probe Response frame transmitted in a reporting link (e.g., link L1) carries full information for a reported link (e.g., link L2)).
 While Chu implicitly refers to “a first change sequence field indicating presence or absence of a critical update to one or more operation parameters” and “one or more secondary change sequence fields indicating presence or absence of a critical update to one or more operation parameters” (paragraphs [0017], [0024], [0041], [0042]), Kim from the same or similar field of endeavor explicitly discloses a first change sequence field (Fig. 46, paragraphs [0239], [0389], [0390], count 4) indicating presence or absence of a critical update to one or more operation parameters (Fig. 46, paragraphs [0239], [0389], [0390], change sequence field called the (AP) configuration change count (CCC) field since the change sequence field is counted by 1 whenever the system information is changed) ; and 
one or more secondary change sequence fields (Fig. 46, paragraphs [0239], [0389], [0390], count 5 and/or count 6) indicating presence or absence of a critical update to one or more operation parameters (Fig. 46, paragraphs [0239], [0389], [0390], configuring a probe response frame including system information corresponding to configuration change counts 4, 5 and 6 on the basis of the configuration count value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “a first change sequence field indicating presence or absence of a critical update to one or more operation parameters” and “one or more secondary change sequence fields indicating presence or absence of a critical update to one or more operation parameters” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 2, Chu discloses the frame is one of a beacon frame, a probe response frame, an association response frame, a reassociation response frame, or a fast initial link setup (FILS) discovery frame (paragraph [0024], Beacon frame, Probe Response frame, Association Response frame).

Regarding claim 4, Chu in view of Kim disclose the method according to claim 1.
Kim further discloses the first change sequence field indicates a most recent critical update to the one or more operation parameters for  the first AP of the AP MLD (Fig. 46, paragraphs [0239], [0389], [0390], accordingly, the AP may include system information elements that need to be updated by respective STAs in one probe response frame and then broadcast the probe response frame to the STAs); and 
each of the one or more secondary change sequence fields indicates a respective most recent critical update  to the one or more operation parameters for  the respective secondary AP (Fig. 46, paragraphs [0239], [0389], [0390], AP can determine system information can configure a probe response frame including system information corresponding to configuration change counts 4, 5 and 6 on the basis of the configuration count value received from STA 1 and broadcast the probe response frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first change sequence field indicates a most recent critical update to the one or more operation parameters for  the first AP of the AP MLD; and each of the one or more secondary change sequence fields indicates a respective most recent critical update  to the one or more operation parameters for  the respective secondary AP” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 5, Chu in view of Kim disclose the method according to claim 1.
Kim further discloses the frame includes a Multi-Link Element carrying the first change sequence field (Fig. 46, paragraphs [0239], [0389], [0390], change sequence field or configuration change sequence field/ configuration change count (CCC) field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the frame includes a Multi-Link Element carrying the first change sequence field” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).
Regarding claim 6, Chu discloses Multi-Link element includes one or more per-link profile subelements, each per-link profile subelement carrying a partial set of operation parameters or a complete set of operation parameters for a respective secondary AP of the AP MLD (Figs. 7, 8, paragraphs [0031], [0050], [0051], subelements 716, and a subelement with link identifier information or link ID field 718).

Regarding claim 7, Chu discloses the one or more secondary change sequence fields are carried in one or more respective Reduced Neighbor Report (RNR) elements of the frame (paragraph [0030], RNR element carries information associated with link L1, thereby decreasing management frame overhead).

Regarding claim 8, Chu in view of Kim disclose the method according to claim 1.
Kim further discloses receiving a probe request frame from a wireless station (STA) of a STA MLD (Fig. 46, paragraph [0390], configuration change count values received from STA 1, STA 2 and STA 3 are respectively 3, 4 and 5); and 
transmitting a probe response frame from the first AP of the AP MLD to a wireless station (STA) of the STA MLD over the first communication link, the probe response frame including a partial set of operation parameters or a complete set of operation parameters for the one or more respective secondary APs of the AP MLD (Fig. 46, paragraph [0390], probe response frame including system information corresponding to configuration change counts 4, 5 and 6 on the basis of the configuration count value received from STA 1 and broadcast the probe response frame)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receiving a probe request frame from a wireless station (STA) of a STA MLD; and transmitting a probe response frame from the first AP of the AP MLD to a wireless station (STA) of the STA MLD over the first communication link, the probe response frame including a partial set of operation parameters or a complete set of operation parameters for the one or more respective secondary APs of the AP MLD” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 10, Chu in view of Kim disclose the method according to claim 1.
Kim further discloses transmitting, by the first AP of the AP MLD, an unsolicited broadcast probe response frame carrying a complete set of operation parameters for a respective secondary AP of the AP MLD (Fig. 46, paragraphs [0389], [0390], system information elements that need to be updated by respective STAs in one probe response frame and then broadcast the probe response frame to the STAs and a probe response frame including system information corresponding to configuration change counts 4, 5 and 6 on the basis of the configuration count value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “transmitting, by the first AP of the AP MLD, an unsolicited broadcast probe response frame carrying a complete set of operation parameters for a respective secondary AP of the AP MLD” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 11, Chu in view of Kim disclose the method according to claim 10.
Kim further discloses prior to transmitting the unsolicited broadcast probe response frame, providing an indication of a transmission of the complete set of operation parameters for the respective secondary AP of the AP MLD (Fig. 24, paragraph [0255], when a change sequence value prestored in the STA is 1 and a change sequence value included in the short beacon from the AP is 2, the STA can determine that the system information has been changed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “prior to transmitting the unsolicited broadcast probe response frame, providing an indication of a transmission of the complete set of operation parameters for the respective secondary AP of the AP MLD” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1 from the perspective of a wireless station.

Regarding claim 14, Chu in view of Kim disclose the method according to claim 13.
Kim further discloses storing, in the STA MLD, change sequence field values for the first AP and for each of the secondary APs of the AP MLD (paragraphs [0239], [0389], [0390], system information is changed defined as a change sequence field or configuration change sequence field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “storing, in the STA MLD, change sequence field values for the first AP and for each of the secondary APs of the AP MLD” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 15, Chu in view of Kim disclose the method according to claim 14.
Kim further discloses the storing includes incrementing a respective change sequence field value stored in the STA MLD in response to the frame indicating the presence of a critical update to the one or more operation parameters for  the AP  the AP MLD corresponding to the respective change sequence field value (paragraphs [0239], [0389], [0390], system information corresponding to configuration change counts 4, 5 and 6 on the basis of the configuration count values 3, 4 and 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the storing includes incrementing a respective change sequence field value stored in the STA MLD in response to the frame indicating the presence of a critical update to the one or more operation parameters for  the AP  the AP MLD corresponding to the respective change sequence field value” as taught by Kim, in the system of Chu, so that it would provide proposed an evolved system capable of increasing the speed and reliability of a network while simultaneously extending a coverage region of a wireless network relates to updated system information in a wireless communication system (Kim, paragraph [0009]).

Regarding claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 4 from the perspective of a wireless station.

Regarding claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 5 from the perspective of a wireless station.

Regarding claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 6 from the perspective of a wireless station.

Regarding claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 7 from the perspective of a wireless station.

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 8 from the perspective of a wireless station.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 13 from the perspective of a wireless station.

Regarding claim 29, the claim is rejected based on the same reasoning as presented in the rejection of claim 14 from the perspective of a wireless station.

Regarding claim 30, the claim is rejected based on the same reasoning as presented in the rejection of claim 20 from the perspective of a wireless station.

10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2021/0051574 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers. 62/886,826 filed on 08/14/2019; and 62/892,451 filed on 08/27/2019), hereinafter “Chu” in view of Kim et al. (US 2015/0282157 A1), hereinafter “Kim” in view of SEOK et al. (US 2021/0250848 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers 62/975,342 filed on 02/12/2020), hereinafter “Seok”.
Regarding claim 12, Chu in view of Kim disclose the method according to claim 7.
	Neither Chu nor Kim explicitly discloses “each RNR element includes a neighbor AP information field indicating a value of the respective secondary change count field”.
	However, Seok from the same or similar field of endeavor explicitly discloses each RNR element includes a neighbor AP information field indicating a value of the respective secondary change count field (paragraph [0012], Change Sequence field in the Multi-link Change Sequence IE is defined as an unsigned integer (initialized to 0) that increments when a critical update occurs to any of the elements inside a Beacon frame sent on the link indicated by the Link ID associated with another STA (e.g., STA2) within an AP MLD).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “each RNR element includes a neighbor AP information field indicating a value of the respective secondary change count field” as taught by Seok, in the combined system of Chu and Kim, so that it would provide higher performance, lower latency, and faster data rates relates to systems and methods for updating operating parameters in a wireless network (Seok, paragraph [0003]).



    Allowable Subject Matter
11.	Claims 3, 9, 21 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 13, 22 and 28) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference SEOK et al. (US 2021/0250848 A1; support for the cited paragraphs sporadically through the disclosures of  provisional application numbers 62/975,342 filed on 02/12/2020), hereinafter “Seok” discloses incrementing a value of a secondary change sequence field, of the one or more secondary change sequence fields, associated with [[the]]a respective secondary AP, of the one or more secondary APs (paragraphs [0049], [0051], Change Sequence field in the Multi-link Change Sequence IE is defined as an unsigned integer (initialized to 0) that increments when a critical update occurs to any of the elements inside a Beacon frame sent on the link indicated by the Link ID associated with another STA).
Prior art reference Kim et al. (US 2015/0282157 A1), hereinafter “Kim” discloses the probe request frame indicates received critical update for at least one of the secondary APs of the AP MLD (Fig. 46, paragraph [0390], configuration change count values received from STA 1, STA 2 and STA 3 are respectively 3, 4 and 5).

The prior art, however, neither explicitly teaches nor suggests “incrementing a value of a secondary change sequence field, of the one or more secondary change sequence fields, associated with a respective secondary access point (AP), of the one or more secondary APs, based on a notification of the critical update to the one or more operation parameters for the respective secondary” or “the probe request frame indicates a most-recently received critical update for at least one of the secondary APs of the AP multi-link device (MLD)”, as recited by claims 3, 9, 21 and 24.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414